November 10, 1937. The opinion of the Court was delivered by
The issues raised by this case, which is before the Court in its original jurisdiction, are, with the exception of certain additional grounds referred to in the report, the same as those raised on the appeal from the decision of his Honor, Judge Oxner, in an action between identical parties. This case was argued together with two other cases of identical title, one of which was on appeal from Judge Oxner's decree, and were heard at our October term, 194 S.E., 139;194 S.E., 143. As will be seen, by reference to the three cases, the issues are largely interrelated with one another.
This cause was referred to Hon. W.C. Cothran, as Special Referee, for the purpose of taking the testimony and reporting his findings of law and fact to this Court. The plaintiff excepts to the report.
For the reasons given by the Special Referee, we adopt his report as the judgment of this Court. Let it be reported. It will be observed that the only question passed upon by the special referee had to do with the validity of the penalty on the 1936 taxes, which he decided adversely to the plaintiff. The ultimate judgment in this case, however, must be in favor of the plaintiff. It is entitled to the relief prayed for in the complaint (except as to the penalty on the 1936 taxes) upon the issues not passed upon by the Special Referee, but which have been determined in its favor by this Court, in the case heard by Judge Oxner. *Page 398 
A permanent injunction will, therefore, be issued, enjoining and restraining the City of Spartanburg, its agents and servants, from making conveyance of the property described in the complaint, to the City of Spartanburg, or to any other person.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness.